     CASE 0:17-cv-00420-DSD-ECW Document 125 Filed 11/29/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


LYNN MELCHER, individually and
on   behalfof  other  similarly
situated individuals,

      Plaintiff,                         Civil No.: 17-00420(DSD/ECW)

v.

STARKEY   LABORATORIES,   INC.,
d/b/a     STARKEY      HEARING
TECHNOLOGIES

      Defendant.


                                      ORDER


      This matter came before the court on defendant’s motion to

dismiss    the   claims   of   Mark   Turner   and   plaintiffs’   counsels’

motion to withdraw representation for Mark Turner.            Based on the

motions and supporting documentation and the file, records, and

proceedings herein, IT IS HEREBY ORDERED that:

      1.    The motion to dismiss [ECF No. 94] is granted;

      2.    Plaintiff Mark Turner is dismissed from this action

with prejudice;

      3.    The motion to withdraw [ECF No. 101] is granted;

      4.    Rebekah L. Bailey and Nichols Kaster, PLLP are hereby

withdrawn, without substitution, as counsel for Mark Turner; and
   CASE 0:17-cv-00420-DSD-ECW Document 125 Filed 11/29/18 Page 2 of 2



     5.   Counsel is directed to serve this order on Mark Turner.



Dated: November 29, 2018         /s David S. Doty
                                 David S. Doty, Judge
                                 United States District Court




                                   2
